Citation Nr: 1020991	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1973 
to June 1977 and from September 1982 to September 1992.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
Regional Office (RO) in San Diego, California.  In an April 
2005 decision, the RO determined that new and material 
evidence sufficient to reopen previously denied claims for 
service connection for bilateral hearing loss and tinnitus 
had not been received.  The RO also denied a claim for 
service connection for a right knee disability in the April 
2005 decision.  

In an August 2008 decision and remand, the Board granted 
service connection for tinnitus and reopened the claim for 
service connection for bilateral hearing loss.  The claims 
for service connection for bilateral hearing loss and a right 
knee disability were remanded for further development.  In 
January 2010, the agency of original jurisdiction (AOJ) 
granted service connection for right knee osteoarthritis.  As 
the benefit sought was granted, this issue is no longer 
before the Board.  


FINDING OF FACT

The Veteran did not exhibit impaired hearing in service or a 
sensorineural hearing loss manifested to a compensable degree 
within the first post service year, and current hearing loss 
is not associated in any way with his active military duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In December 2004 and August 2008 letters, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The August 2008 letter also informed the Veteran of the 
process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran has been able to 
participate effectively in the processing of his claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All adequately identified and available 
medical records have been secured.  The Veteran was given a 
VA examination in June 2009.  The duties to notify and assist 
have been met.  

II. Legal Criteria and Analysis

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for sensorineural hearing loss may be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
As demonstrated by the regulation, there is a difference 
between having diagnosed hearing loss and having hearing loss 
for VA purposes.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

In a November 2004 statement, the Veteran stated that his 
bilateral hearing loss was incurred while he was on active 
military service with the Navy as an aviation electrician.  

Service treatment records show that the Veteran's hearing was 
normal upon his enlistment examination in June 1972.  
Audiogram results from August 1980 showed decreased acuity in 
hearing in the left ear (as shown below).  


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
10
30
LEFT
45
45
20
25
15

Another service treatment record from August 1980 showed the 
Veteran complained of fluid in both ears.  Both ear canals 
were within normal limits.  The assessment was otitis media.  

Between the years of 1981 and 1982, some ear infections were 
noted in service treatment records.  An August 1982 audiogram 
showed the Veteran's hearing was within normal limits, except 
for at the 6000 Hertz level, which measured at 50 Hertz in 
the right ear.  High frequency hearing loss in the right ear 
was noted as being mild.  From this point on in the service 
treatment records, hearing between 500 and 4000 Hertz was 
within normal limits for both ears.  The high frequency 
hearing loss at 6000 Hertz in the right ear was noted 
throughout service.  

In December 1992, the Veteran attended a VA audiology 
examination.  Audiogram results were taken (see below).  


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
0
0
5
5
LEFT
N/A
5
5
10
5

Speech recognition was 96 percent for the right ear and 
94 percent for the left ear.  It was noted that the audiogram 
revealed normal hearing sensitivity per VA regulations.  

In a July 2005 letter from a private audiologist to the 
Veteran's treating doctor, the Veteran reported hearing 
concerns and said he had a history of noise exposure.  He had 
clear auditory canals.  "Audiometric testing in the left ear 
revealed essentially normal hearing sensitivity with 
excellent speech discrimination.  The right ear revealed 
normal hearing up to 4 KHz and a severe drop at 6 KHz with 
good speech discrimination."  He had normal middle ear 
function in both ears.  In a September 2005 note, Dr. Kattan 
related the results of this examination.  

Dr. Liu wrote a letter in October 2007.  He stated the 
Veteran complained of bilateral hearing loss.  Dr. Liu stated 
that the Veteran had a "dramatic high frequency 
sensorineural hearing loss on the right on audiometric 
testing and a mild loss on the left."  An MRI had revealed 
no significant abnormalities.  Dr. Liu opined that given that 
no other etiology of the hearing loss, it was likely the loss 
was due to noise exposure during the military while working 
around jet engines.  

In April 2009, the Veteran attended another VA audiology 
examination.  The claims file was reviewed.  The Veteran 
stated his chief complaint was difficulty understanding 
speech; especially if there is background noise or the person 
is speaking quickly.  The Veteran stated he was around noise 
in service, but said he wore hearing protection.  He did 
woodworking as a hobby but denied that it was noisy.  He 
denied other occupational noise exposure.  Audiogram results 
are below.  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
15
10
15
20
25

Pure tone threshold averages were 17.5 for the left and 22.5 
for the right.  Speech recognition scores were 80 on the 
right and 88 on the left.  Test results showed normal hearing 
sensitivity in the left ear and a mild sensorineural hearing 
loss in the right ear at 4000 Hertz.  Word recognition 
ability was described as good in both ears.  

A June 2009 addendum addressed the fact that word recognition 
scores were below 94 percent.  The examiner noted that the 
Veteran was enrolled in a hearing conservation program 
throughout military service and serial audiograms were 
provided.  A comparison of the enlistment and discharge 
audiometric findings demonstrated little to no change in 
hearing levels for the rated frequencies.  
The examiner pointed out that the Veteran was treated for 
serous otitis media in the left ear at one point (August 
1980) and after it resolved the Veteran's hearing returned to 
its normal levels.  

The examiner also highlighted the December 1992 VA audiology 
examination which showed the Veteran's hearing levels for the 
rated frequencies to be normal.  At the time, the Veteran's 
word recognition ability was measured at 96 percent in the 
right ear and 94 percent in the left.  The examiner concluded 
that this fact showed Veteran's current hearing disability 
was not due to events in military service.  The opinion was 
based on the normal hearing for rating purposes found on the 
December 1992 VA audiology examination and the Institute of 
Medicine's past findings.  The findings were that the 
mechanisms and processes involved in the recovery from noise 
exposure suggested that a delay of many years in the onset of 
noise-induced hearing loss following an earlier noise 
exposure was extremely unlikely.  

Two conflicting medical opinions were given in this case.  
When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board finds that while the Veteran does currently have a 
hearing disability for VA purposes (due to the speech 
recognition scores on the April 2009 VA examination), service 
connection for bilateral hearing loss is not warranted.  The 
April 2009 VA examination and accompanying June 2009 addendum 
are the most probative pieces of evidence in the file.  The 
examiner was able to review the entire claims file, observe 
the Veteran's behavior, listen to the Veteran's reported 
medical history, and assess his audiometric testing.  The 
report provided a full explanation for the examiner's 
conclusion that the Veteran's current hearing loss is not 
related to service.  The examiner's opinion was based on 
service treatment records and private medical evidence in the 
file.  The examiner cited to a medical treatise to support 
the conclusion that any acoustic trauma which occurred many 
years earlier did not likely result the current hearing loss 
(which first clinically manifested almost twenty years after 
separation).  The examiner also explained the results of the 
August 1980 audiogram were likely due to otitis media which 
resolved during service.  As a result, the Board finds the 
April 2009 VA examination report and accompanying June 2009 
addendum to be probative under Nieves-Rodriguez, 22 Vet. 
App. at 304.  

Dr. Liu opined that because he knew of no other etiology of 
the hearing loss, it was likely the loss was due to noise 
exposure during the military.  This opinion does not discuss 
the December 1992 VA audiology examination report, which 
showed hearing for VA purposes to be within normal limits.  
The opinion does not account for the long gap between noise 
exposure in service and the first clinical manifestations of 
auditory disability.  With the exception of his own clinical 
findings, no other evidence is cited in support of Dr. Liu's 
opinion.  In contrast, the April 2009 VA examiner's opinion 
is supported by the service treatment records, a medical 
treatise, and an examination in conjunction of an interview 
with the Veteran.  As a result, the Board assigns the private 
opinion less weight.  

The Board finds the Veteran was competent to attest to his 
observations of his bilateral hearing loss and to relate his 
medical history.  As a lay person, he is not competent to 
render a diagnosis (which requires even medical professionals 
to use special testing) or give an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The Veteran does not assert that the sensorineural hearing 
loss manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service and 
no evidence supports that it has ever attained that level of 
impairment.  As a result, the presumption is not applicable.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Additionally, the record does not 
show and the Veteran does not assert that he served in 
combat; no presumption is available under 38 U.S.C.A. 
§ 1154(b) (West), either.  

It follows that a clear preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


